Name: Council Regulation (EEC) No 1110/84 of 31 March 1984 fixing for the 1984/85 marketing year the minimum price for unginned cotton
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 No L 113 / 20 Official Journal of the European Communities 28 . 4 . 84 COUNCIL REGULATION (EEC) No 1110 / 84 of 31 March 1984 fixing for the 1984 / 85 marketing year the minimum price for unginned cotton THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC ) No 2169 / 81 of 27 July 1981 laying down general rules for the system of aid for cotton ( 1 ), as last amended by Regulation (EEC) No 1108 / 84 ( 2 ), and in particular Article 9 ( 1 ) thereof, Having regard to the proposal from the Commission ( 3 ), Whereas Article 9 ( 1 ) of Regulation (EEC ) No 2169 / 81 provides that the Council shall each year fix a minimum price for unginned cotton ; whereas that price must be fixed so as to guarantee sales for producers at a price as close as possible to the guide price , taking into account market fluctuations and the cost of transporting unginned cotton from the production areas to the ginning areas ; Whereas , in order to achieve the abovementioned objective , this minimum price must be fixed for a well-defined standard quality and marketing stage , HAS ADOPTED THIS REGULATION : Article 1 For the 1984 / 85 marketing year , the minimum price for unginned cotton referred to in Article 9 ( 1 ) of Regulation (EEC) No 2169 / 81 shall be 89,44 ECU per 100 kilograms . Article 2 The price referred to in Article 1 shall apply to unginned cotton which meets the criteria referred to in Article 1 of Council Regulation (EEC) No 1109 / 84 of 31 March 1984 fixing for the 1984 / 85 marketing year the guide price for unginned cotton and the quantity of cotton for which the aid may be granted in full ( 4 ). The said price shall relate to goods at the farm gate . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply from 1 September 1984 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 March 1984 . For the Council The President M. ROCARD (') OJ No L 211 , 31 . 7 . 1981 , p. 2 . ( 2 ) See page 18 of this Official Journal . ( 3 ) OJ No C 62 , 5 . 3 . 1984 , p. 25 . ( 4 ) See page 19 of this Official Journal .